                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

ELLOYD JOHNSON                                     §

VS.                                                §     CIVIL ACTION NO. 9:18-CV-85

DIRECTOR, TDCJ-CID                                 §

          ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Elloyd Johnson, a prisoner confined at the Polunsky Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this Court. The Magistrate

Judge has submitted a Report and Recommendation of United States Magistrate Judge. The

Magistrate Judge recommends denying petitioner’s motion for default judgment.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Petitioner filed objections to the

Magistrate Judge’s Report and Recommendation.

        The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the Court concludes that petitioner’s objections lack merit.
                                             ORDER

       Accordingly, petitioner’s objections (docket entry #13) are OVERRULED. The findings

of fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (docket entry #9) is ADOPTED. Petitioner’s motion for default judgment (docket entry #8)

is DENIED.

               So ORDERED and SIGNED January 30, 2020.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge




                                                 2
